— Order unanimously reversed, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: In a judgment granting the parties’ mutual divorce in an action governed by the Equitable Distribution Law (Domestic Relations Law, § 236, part B), the court referred financial matters to a hearing officer. Following hearings by the referee, the court issued its order determining maintenance and distribution of the parties’ property. No report or recommendations of the referee appears in the record. The court made no findings and did not “set forth the factors it considered and the reasons for its decision” (Domestic Relations Law, § 236, part B, subd 5, par g; subd 6, par b). Although appellant appeals from both the judgment and the order, he does not contest the grant of mutual divorce, nor does he dispute the authority of the court to refer the financial matters. Thus, we affirm the judgment. With respect to the order, appellant argues that it must be reversed because of failure of the court to “set forth the factors it considered and the reasons for its decision” and because the financial awards to respondent are excessive. Respondent does not cross appeal. We agree that since the court failed to comply with section 236 (part B, subd 5, par g; subd 6, par b), the order may not stand. The order insofar as it determines the property rights of the parties and awards maintenance pursuant to the Equitable Distribution Law is reversed and the matter is remitted to the Trial Justice for appropriate findings of fact and conclusions of law and for further proof on equitable distribution and maintenance if the court is so advised (see Hanford v Hanford, 91 AD2d 829). Accordingly, we do not reach the merits of the financial determinations. (Appeal from order of Supreme Court, Erie County, Wolf, J. — maintenance.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and Schnepp, JJ.